Title: To Thomas Jefferson from James Brown, 8 July 1792
From: Brown, James
To: Jefferson, Thomas



Sir
Richmond 8th. July 1792

I have your favor of the 1st. Currt. covering Receipt of Captain Welsh and Bill Loading Capn. Chesoe for Sundry articles shipped by you to my care which will be attended to and forwarded as pointed Out. I have a letter from Mr. Randolph Yesterday by which it appears all is well at Montichello.
Pray what effect will the War in Europe have On the produce, Carrying Trade and Stocks of this Country, Will it not encrease the imigration from the continent of Europe? With much Respect and a tender of my best services at all times I am Dr Sir Your obt: Hbl: St

James Brown

